Citation Nr: 0932517	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than April 25, 2003 
for the assignment of a 40 percent evaluation for the 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
October 1952, including service in Korea for which he was 
awarded the Combat Infantryman Badge (CIB).  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2003 rating decision issued by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO assigned an increased evaluation 
of 40 percent for the appellant's bilateral hearing loss 
disability, effective April 25, 2003.

In July 2007, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

The Board thereafter denied the appellant's claim for an 
earlier effective date in a decision dated September 27, 
2007.  The appellant then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In September 2008, the parties filed a 
Joint Motion for Remand.  The basis for the Motion for Remand 
was that the Board had not provided any discussion in its 
decision of the applicability of 38 U.S.C.A. § 5110(g), the 
statutory provision governing an earlier effective date 
pursuant to a liberalizing change in law, in its decision 
even though the schedule for rating diseases of the ear had 
been changed in 1999.  A March 2009 Order of the Court 
granted the Joint Motion and vacated the Board's decision.  
The issue on appeal was remanded by the Court for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).


FINDINGS OF FACT

1.  In a February 1992 decision, the Board denied a 
compensable evaluation for the hearing loss disability; the 
appellant was notified of the denial, but he did not appeal 
the denial to the Court.

2.  Thereafter, the next written communication in which the 
appellant indicated he was seeking an increased rating for 
the hearing loss disability was received by VA on April 25, 
2003.

3.  In the interim, the rating criteria for hearing loss were 
revised.  64 Fed. Reg. 25202-25210 (May 11, 1999) (codified 
at 38 C.F.R. § 4.85 et. seq. (1999)).

4.  The revised regulations were liberalizing in relation to 
the use of Table VIA, numeric designations based only on 
puretone averages.

5.  The puretone averages shown in a July 2000 private 
hearing test yield Level VI hearing acuity in the right ear 
and Level VI hearing acuity in the left ear; use of the 
revised 38 C.F.R. § 4.86, exceptional patterns of hearing 
impairment, yields Level VII hearing acuity in the right ear 
and Level VII hearing acuity in the left ear.

6.  The puretone averages shown in the July 2003 VA 
audiometric examination yield Level VI hearing acuity in the 
right ear and Level VII hearing acuity in the left ear; use 
of 38 C.F.R. § 4.86, exceptional patterns of hearing 
impairment, yields Level VII hearing acuity in the right ear 
and Level VIII hearing acuity in the left ear.

7.  The findings of the 2000 testing and the 2003 testing 
each support a 40 percent evaluation for the bilateral 
hearing loss disability.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 
25, 2002, but no earlier, for the award of a 40 percent 
evaluation for the bilateral hearing loss disability have 
been met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.102, 3.114, 3.400, 4.85, 4.86 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his increased rating claim by correspondence 
dated in June 2003.  That document informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  The RO also informed the appellant about what 
was needed in general to establish entitlement to an 
increased rating for the hearing loss disability.

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In Dingess, the Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
An RO letter, dated in March 2006, advised the appellant as 
to the determinations of schedular ratings and the assignment 
of effective dates.  Furthermore, the appellant is 
disagreeing with the effective date assigned to his service-
connected hearing loss disability at issue.  This would 
indicate he is fully aware that when a benefit is awarded, an 
effective date is assigned.

In the March 2006 letter, the appellant was informed of the 
types of evidence needed in a claim for increase and a claim 
involving the assignment of an effective date.  He was told 
that VA was responsible for obtaining any records held by a 
federal government agency and that it would provide help to 
obtain records not held by a government agency.  VA also told 
the appellant that if he had any evidence in his possession, 
he should submit it to VA.

The claim on appeal, for an earlier effective date, is a 
"downstream issue" from the claim for an increased rating.  
VA's notice obligations do not apply to claims that could not 
be substantiated through notice and assistance.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  In this type 
of circumstance, if the claimant has received a VA notice 
letter for the underlying claim and raises a new issue 
following the issuance of the rating decision, here, a claim 
for an earlier effective date, VA is not required to issue a 
new notice letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, 
the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved.  Id.  The RO did issue such an SOC in September 
2004.  In addition, the appellant is represented by counsel.  
Furthermore, because the appellant cannot obtain an earlier 
effective date, he cannot be prejudiced in receiving a VA 
notice letter after consideration of the claim on appeal.  
For these reasons, the appellant has not been prejudiced by 
the timing of a fully-compliant VA notice letter.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

As to VA's duty to assist, the appellant asserts that an 
earlier effective date is warranted based on the findings and 
conclusions contained in medical evidence dated from 1952 to 
2000, which are of record.  Significantly, neither the 
appellant nor his attorney has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  The Board thus finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the appellant will not be prejudiced by the Board's 
adjudication of his claim. 

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The appellant essentially asserts that he is entitled to a 40 
percent rating for his hearing loss disability prior to April 
25, 2003.  He testified at his July 2007 Travel Board hearing 
that he used private doctors and not VA personnel for his 
treatment.  He said that he went to VA for a hearing test in 
2003.  The appellant and his spouse both provided testimony 
as to the difficulties his hearing loss disability cause in 
his everyday life, such as an inability to hear the ringing 
of a telephone or to hear the sound of birds or his 
grandchildren's voices.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  A veteran prevails in either event.  
However, if the weight of the evidence is against a veteran's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The RO's denial of an increased (compensable) rating for the 
appellant's service-connected hearing loss impairment was 
upheld in a Board decision issued in February 1992.  The 
Board's denial of a compensable evaluation for the 
appellant's hearing loss in February 1992 was based on the 
application of the rating schedule to the results of the 
appellant's VA audiometric testing conducted in November 
1990.  On the VA audiometric evaluation conducted in November 
1990, pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
10
65
75
80
58
Left
15
55
80
80
58

Speech recognition ability was 96 percent in the right ear 
and 94 percent in the left ear.

The rating schedule in effect at that time established 
auditory acuity levels designated from level I for 
essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Part 4 Diagnostic Codes 
6100-6110 (1990).  The assignment of disability ratings for 
hearing impairment was derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  The schedular 
evaluations were intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86.

It is undisputed that the appellant did not appeal the 
Board's February 28, 1992 denial of a compensable evaluation 
for the bilateral hearing loss disability to the Court.  
Therefore, absent clear and unmistakable error in the 
February 1992 Board decision (which neither the appellant nor 
his attorney has alleged), that determination is final.  
38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266; 38 C.F.R. 
§§ 20.1100, 20.1104, 20.1403, 20.1404.  As such, entitlement 
to an earlier effective date for a compensable evaluation for 
the appellant's bilateral hearing loss can never be earlier 
than February 28, 1992.

Review of the evidence of record reveals that the next 
communication from the appellant concerning his hearing loss 
disability occurred when he submitted his claim for an 
increased evaluation on April 25, 2003.  The appellant 
subsequently underwent VA audiometric evaluation in July 
2003; pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
20
85
95
105
76
Left
25
90
100
100
79

Speech recognition ability was 72 percent in the right ear 
and 76 percent in the left ear.

These findings result in a corresponding designation of Level 
VI hearing acuity in the right ear and Level V hearing acuity 
in the left ear.  Using Table VI, a 20 percent evaluation is 
warranted for these results.  However, 38 C.F.R. § 4.86(b) is 
applicable because the puretone thresholds were 30 decibels 
or less at 1,000 Hertz, and 70 decibels or more at 2,000 
Hertz.  Use of Table VIa yields Level VI hearing acuity in 
the right ear and Level VII hearing acuity in the left ear.  
Elevating these numerals to the next higher Roman numeral 
results in Level VII hearing acuity in the right ear and 
Level VIII hearing acuity in the left ear.  Thus, a 40 
percent evaluation was assignable pursuant to Table VII.

As previously noted, an August 2003 rating decision increased 
the evaluation for the appellant's bilateral hearing loss 
disability to 40 percent, effective April 25, 2003.  Except 
as otherwise provided, the effective date of the award of an 
evaluation based on an original claim, a claim reopened after 
a final disallowance, or a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

In this case, the RO, in an August 2003 rating decision, 
granted an effective date of April 25, 2003, for the 
assignment of an increased rating of 40 percent for the 
appellant's hearing loss disability.  The appellant argues 
that an earlier effective date for the 40 percent evaluation 
for his bilateral hearing loss is warranted because the 
disability has been severely disabling since service.  He 
contends that the effective date of the 40 percent rating 
should therefore relate back to the date of his discharge 
from active military service in October 1952.

Here, based on the appellant's contentions, the increase in 
disability did not occur after the claim was filed.  Nor did 
the increase in disability precede the claim by a year or 
less.  Thus, when the increase in disability precedes the 
claim by more than one year, the effective date is the date 
that the claim is received.  In this case, that date is April 
25, 2003.  

However, an exception is found at 38 C.F.R. § 5110(g) which 
provides that where compensation, dependency and indemnity 
compensation, or pension is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue.  In no event shall such award of 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g).

The rating criteria for hearing loss were revised after the 
February 1992 Board decision denying a compensable rating for 
the hearing loss disability was issued.  See 64 Fed. Reg. 
25202-25210 (May 11, 1999).  Amendments to the rating 
criteria became effective on June 10, 1999.  See Schedule for 
Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25,209 (codified at 38 C.F.R. §§ 4.85, 
4.86, 4.87, 4.87a (2000)).  The criteria establish eleven 
auditory acuity levels designated from I to XI.  Whether 
viewing the old or new criteria, Tables VI and VII as set 
forth in the regulations are used to calculate the rating to 
be assigned.  38 C.F.R. § 4.85.  

Under the regulations in effect prior to the 1999 changes, in 
instances where, because of language difficulties, the Chief 
of the Audiology Clinic or other examiner had to certify that 
the use of both puretone averages and speech discrimination 
scores was inappropriate and Table VIa was to be used to 
assign a rating based on puretone averages.  38 C.F.R. 
§ 4.85(c) (1998).  

Under the 1999 revised regulations, when the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) was 55 decibels or more, Table 
VI or Table VIa was to be used, whichever resulted in the 
higher numeral.  38 C.F.R. § 4.86(a) (1999).  Additionally, 
when the puretone threshold was 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or 
Table VIa was to be used, whichever resulted in the higher 
numeral.  Thereafter, that numeral had to be elevated to the 
next higher numeral.  38 C.F.R. § 4.86(b) (1999).  These 
revisions spelled out a mechanism by which a higher rating 
would be available that did not exist in the prior version of 
the regulation.  Thus, the changes for exceptional patterns 
of hearing impairment found at 38 C.F.R. § 4.86 constitute a 
liberalizing change.

The Board notes that the results of the November 1990 VA 
audiogram did not meet either requirement, 38 C.F.R. 
§ 4.86(a) or 38 C.F.R. § 4.86(b).

The evidence of record includes the report of private 
audiometric testing conducted in July 2000.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  Pure tone thresholds, in 
decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
2010
78
80
100
70
Left
20
76
90
100
72

The 1999 revised regulations state that examinations for 
evaluations of hearing impairment must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  As acknowledged in the appellant's brief 
(p. 3), it is unclear from the record of this private testing 
whether the recorded speech discrimination percentages were 
based on the Maryland CNC test.

The July 2000 findings result in a corresponding designation 
of Level VI hearing acuity in the right ear and Level VI 
hearing acuity in the left ear, but Table VI cannot be used 
because no Maryland CNC results are included.  However, 
similar to the analysis provided above in connection with the 
July 2003 VA audiometric testing, 38 C.F.R. § 4.86(b) is 
applicable because the puretone thresholds were 30 decibels 
or less at 1,000 Hertz, and 70 decibels or more at 2,000 
Hertz.  Use of Table VIa yields Level VI hearing acuity in 
the right ear and Level VI hearing acuity in the left ear.  
Elevating these numerals to the next higher Roman numeral 
results in Level VII hearing acuity in the right ear and 
Level VII hearing acuity in the left ear.  Thus, the clinical 
findings commensurate to a 40 percent evaluation pursuant to 
Table VII were demonstrated as of July 2000.

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
In no event, however, shall such award or increase be 
retroactive for more than one year from the date on which a 
veteran submits the application for benefits or the date of 
administrative determination of entitlement.  Id.  Therefore, 
resolving all doubt in the appellant's favor, the Board finds 
an effective date of April 25, 2002, but no earlier, is 
warranted for the award of a 40 percent evaluation for the 
service connected bilateral hearing loss disability.

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  38 C.F.R. § 3.114(a)(1).  If a 
claim is reviewed on the initiative of VA more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a)(2).  If a claimant requests review of his claim 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).

The only way that an effective date of an award can be the 
same date as the effective date of the liberalizing VA 
administrative issue is if the claim is reviewed within a 
year of the effective date of the issue, either at VA or the 
claimant's initiative.  38 C.F.R. § 3.114(a)(1).  If the 
claim is reviewed more than one year after the effective date 
of the issue, either at VA or the claimant's initiative, then 
"benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request."  38 C.F.R. 
§ 3.114(a)(2),(3).  In this case, as shown above, the 
appellant's first communication with VA regarding a claim for 
an increased rating after the final February 1992 Board 
denial was made almost four years after the May 1999 VA 
liberalizing issue; therefore the earliest date that the 
service connection benefits may be authorized under the 
regulation is one year prior to the claim, and that is April 
25, 2002.

There is of record no communication from the appellant which 
could serve as a claim to reopen in the period from February 
28, 1992, the date of the last final denial of the hearing 
loss increased rating claim, to April 25, 2002.  See Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must 
look at all communications that can be interpreted as a 
claim, formal, or informal, for VA benefits).  Nor has the 
appellant or his attorney pointed to any such communication 
during that period.

The regulations pertaining to the evaluation of hearing loss 
disabilities were revised in May 1999, and the record 
reflects that the appellant did not file a formal or informal 
application to reopen his claim for an increased rating prior 
to April 25, 2003.  The clinical evidence of record 
establishes that the appellant had met the revised criteria 
under 38 C.F.R. § 4.86 (1999) for a 40 percent evaluation for 
his hearing loss disability as of July 2000.  As the 
appellant demonstrated entitlement more than one year prior 
to his April 2003 claim for increase, pursuant to 38 U.S.C.A. 
§ 5110(g), the effective date must be one year prior to the 
date of the claim for increase which was April 25, 2003.  
Thus, there is no legal basis to assign an earlier effective 
date than April 25, 2002, because the Board has already 
awarded the appellant the earliest date available under the 
law.

The Board has also considered the whether the appellant is 
entitled to an earlier effective date because VA did not 
inform him of the change in regulations.  The Court, however, 
citing an opinion from the United States Supreme Court, has 
held that everyone dealing with the Government is charged 
with knowledge of Federal statute and agency regulations.  
Morris v. Derwinski, 1 Vet. App. 260 (1991).  Furthermore, VA 
is under no legal obligation to individually notify every 
potential claimant of his or her possible entitlement to VA 
benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. 
Derwinski, 2 Vet. App. 451 (1991).  Therefore, while it is 
unfortunate that the appellant was unaware of his eligibility 
for increased benefits, that factor does not provide a basis 
for an allowance of this appeal. 

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful, and that the appellant is sincere in 
his belief that he is entitled to compensation dating back to 
his discharge from service.  However, while the Board has 
carefully reviewed the record in depth, it has been unable to 
identify a basis upon which an effective date earlier than 
April 25, 2002 may be granted.


	(CONTINUED ON NEXT PAGE)




ORDER

An effective date of April 25, 2002, but no earlier, for the 
award of a 40 percent evaluation for the bilateral hearing 
loss disability is granted, subject to the regulations 
governing the payment of monetary awards.






____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


